Citation Nr: 1507870	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-33 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for right knee chondromalacia in excess of 10 percent for the period from June 25, 2006 to October 30, 2012. 

2.  Entitlement to an increased disability rating (or evaluation) for left knee chondromalacia in excess of 10 percent for the period from June 25, 2006 to October 30, 2012.

3.  Entitlement to an increased disability rating (or evaluation) for chronic lumbar pain with myofascial muscle strain in excess of 20 percent for the period from June 25, 2006 to October 30, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1977 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied compensable ratings for right and left knee chondromalacia and denied an increased rating in excess of 10 percent for chronic lumbar pain with myofascial muscle strain.  In a subsequent November 2012 rating decision, the RO granted 50 percent disability ratings for right and left knee chondromalacia, respectively, effective October 30, 2012; granted a 20 percent rating for chronic lumbar pain with myofascial muscle strain, effective October 30, 2012; and granted separate 10 percent disability ratings for instability of the right and left knee, effective October 30, 2012.

In September 2013, the Veteran testified at a Board videoconference hearing at the local RO in Montgomery, Alabama, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

As noted above, the RO assigned separate disability ratings for instability of the right and left knee, effective October 30, 2012.  See November 2012 rating decision.  The Veteran has not disagreed with the initial ratings assigned for instability of the right and left knee; therefore, those issues are not before the Board for the appeal period from October 30, 2012.  In January 2014, the Board found that separate ratings for instability of the right and left knee were not warranted for any part of the appeal period prior to October 30, 2012.  Additionally, the Board (1) granted increased disability ratings of 10 percent for right and left knee chondromalacia for the rating period from June 25, 2006 to October 30, 2012; (2) denied increased disability ratings in excess of 50 percent for right and left knee chondromalacia from October 30, 2012; (3) granted an increased disability rating of 20 percent for chronic lumbar pain with myofascial muscle strain for the rating period from June 25, 2006 to October 30, 2012; and (4) denied an increased disability rating in excess of 20 percent for the lumbar spine disability from October 30, 2012.

The Veteran appealed the Board's denial of disability ratings in excess of 10 percent and 20 percent for the bilateral knee and lumbar spine disabilities, respectively for the rating period prior to October 30, 2012 to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court partially vacated the Board's January 2014 decision pursuant to a Joint Motion for Partial Remand.  The Veteran explicitly abandoned the appeal with regard to the issues of increased disability ratings for the bilateral knee and lumbar spine disabilities for the rating period from October 30, 2012 and separate disability ratings for instability of the right and left knee prior to October 30, 2012.

The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis of agreement that the June 2008 VA examination report, relied on by the Board, was inadequate because the VA examiner failed to discuss whether any functional loss was attributable to pain during flare-ups or whether there would be any additional limitation of motion due to flare-ups with respect to the bilateral knee and lumbar spine disabilities.  The parties agreed that the Board should obtain a retrospective medical opinion that addresses the severity of the Veteran's knee and lumbar spine disabilities for the rating period prior to October 30, 2012.

With respect to the rating period on appeal, in a July 2000 rating decision, the Veteran was granted service connection for chronic lumbar pain with myofascial muscle strain and assigned an initial noncompensable disability rating effective April 1, 1999 (the day after the Veteran's separation from active service).  In an April 2004 rating decision, the Veteran was granted service connection for right and left knee chondromalacia and assigned initial noncompensable disability ratings effective April 1, 1999.  The Veteran did not initiate an appeal of the decisions or submit any new and material evidence with respect to these issues within the applicable one-year periods.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decisions became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104 (2014).   

The Veteran filed an increased rating claim for the service-connected bilateral knee and lumbar spine disabilities that was received by VA on June 25, 2007.  As the prior rating decisions became final, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).  As such, the potential rating period on appeal extends from June 25, 2006, one year prior to the date of receipt of the increased rating claim.  

In the March 2014 rating decision that implemented the Board's January 2014 decision, which, as discussed above, was partially vacated pursuant to the November 2014 Joint Motion for Partial Remand, the RO granted increased 10 and 20 percent disability ratings for the bilateral knee and lumbar spine disabilities, respectively, purportedly effective April 1, 1999 (the day after the Veteran's separation from active service).  In this case, following the prior final rating decision in April 2004, a new claim for increased rating was received on June 25, 2007.  

Notwithstanding any RO determinations to the contrary, the Board finds that the potential rating period on appeal extends only from June 25, 2006, one year prior to the date of receipt of the increased rating claim (June 25, 2007), because there is no legal basis for assignment of an effective date earlier than June 25, 2006, regardless of what the evidence shows regarding severity of disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim for increase was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that the "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim." 

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initial Ratings for Bilateral Knee and Lumbar Spine Disabilities

The parties to the November 2014 Joint Motion for Partial Remand agreed that the Board should remand the issues of disability ratings in excess of 10 and 20 percent, respectively, for the bilateral knee and lumbar spine disabilities for a retrospective VA medical opinion that addresses the severity of the Veteran's knee and lumbar spine disabilities, specifically, any functional loss attributable to pain during flare-ups or additional limitation of motion due to flare-ups, for the rating period prior to October 30, 2012.  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate; therefore, the Board is remanding fort further VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to an appropriate VA examiner for a retrospective medical opinion(s) as to the severity of the service-connected right and left knee chondromalacia and chronic lumbar pain with myofascial muscle strain for the rating period from June 25, 2006 to October 30, 2012.  The relevant documents in the claims folder should be made available to the examiner for review.  

With respect to each disability (right knee, left knee, lumbar spine), the VA examiner should offer the following opinions:  

For the period from June 25, 2006 to October 30, 2012, was there any functional loss attributable to pain during flare-ups associated with the disability?

For the period from June 25, 2006 to October 30, 2012, was there any additional limitation of motion due to flare-ups associated with the disability? 

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.

2.  Then, readjudicate the issues on appeal.  If any of the issues on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




